UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

RAYMOND KING CIVIL ACTION
VERSUS
PAUL TOCE, ET AL, NO.: 18-CV-00050-BAJ-RLB

RULING AND ORDER

 

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 46) pursuant to 28 U.S.C. § 686(b)(1). The Report and
Recommendation addresses Defendant’s Motion to Dismiss (Doc. 34). The pro se
Plaintiff, an inmate confined at the Louisiana State Penitentiary, alleged that
Defendants acted with deliberate indifference to Plaintiffs medical needs in violation
of the Eighth Amendment. ([d. at p. 2). The Magistrate Judge found that Plaintiff
failed to state claims against Defendants upon which relief could be granted. (Doc.
46). The Magistrate Judge recommended that the Court dismiss Defendant Jane Doe
L. Ducote for lack of service, grant the Motion to Dismiss filed by Defendants James
LeBlanc and Paul Toce, decline to exercise supplemental jurisdiction in connection
with Plaintiffs state law claims, and deny Plaintiff's Motion to Dismiss Defendant
James LeBlanc (Doc. 36) and Defendants’ Motion for an Extension of Discovery
Deadlines (Doc. 39) as moot. (Ud. at p. 7).

The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Ud. at p. 1). Plaintiff filed a
response to the Report and Recommendation. (Doc. 47-1 and 47-2). Having carefully
considered the underlying Complaint, the instant motions, and related filings, the
Court approves the Magistrate Judge’s Report and Recommendation, and hereby
adopts its findings of fact, conclusions of law, and recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 46) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that claims against Defendant Jane Doe L.
Ducote are DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that Defendant's Motion to Dismiss (Doe.
34) is GRANTED.

IT IS FURTHER ORDERED that all claims brought by Plaintiff against
Defendants are hereby DISMISSED WITH PREJUDICE. Further, the Court
SHALL NOT assume supplemental jurisdiction over Plaintiffs claims arising from

state law.
IT IS FURTHER ORDERED that Plaintiffs Motion to Dismiss
Defendant James LeBlanc (Doc. 36) and Defendants’ Motion for an Extension

of Discovery Deadlines (Doc. 39) are DENIED AS MOOT.

iGuh

Baton Rouge, Louisiana, this 6 day of August, 2019.

Bua

JUDGE BRIANA-JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
